DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Amendment – After Non-Final Rejection filed on November 11, 2020 has been entered and made of record.

Allowable Subject Matter
Claims 1-5, 7-11, 13-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: in view of Applicant’s arguments filed on November 11, 2020, pp. 12-16, the claims are allowed over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Claim Rejections - 35 USC § 103
With respect to claims 1, 2, 4, 5, 7, 8, 10, 11, 13-15, 17, 18, 20 and 21, Applicant’s arguments (Remarks, pp. 12-16) have been fully considered, and they are persuasive.  Therefore, upon further consideration and search, the previous ground(s) of rejection have been withdrawn.  Claims 1-5, 7-11, 13-15 and 17-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JOSE M TORRES/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        

3/5/2021